United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL ACTION NO, 3:19-CR-225-S

0G CGD OR UG) ton

ROBERT MCGRAW (2)

MEMORANDUM OPINION AND ORDER

This Order addresses Defendant Robert McGraw’s Motion to Transfer Venue [ECF
No. 32]. For the following reasons, the Court grants the Motion and transfers the above-captioned

action to the Southern District of New York,

L BACKGROUND

In this criminal action, the Government charges Defendants Robert McGraw (“McGraw”)
and Andrew Scherr (“Scherr”) with operating a scheme to defraud various insurance companies
from the New York offices of Southport Lane Management, LLC, Southport Lane, LP, and several
of its affiliated companies (collectively, “Southport”). See Indictment {¥ 5, 18. According to the
Indictment, McGraw served as Southport’s Executive Director from 2012 to 2016, and Scherr
served as Southport’s Chief Financial Officer from 2011 to 2016. Jd J§ 6-7. The Government
claims that McGraw and Scherr, along with co-conspirators who are not defendants in this case,
conspired to use Southport to:

(i) [C]reate fraudulently overvalued and illiquid securities, and false and fraudulent

documentation regarding the purported value of those securities; (ii) gain access to

the investment portfolios, trusts, and assets of the [affected insurance companies];

and (iii) strip the [affected insurance companies] of cash and other valuable assets

by replacing those assets with fraudulently overvalued and illiquid securities
created by [McGraw and Scherr] .. . and their co-conspirators.

ld, | 19; see also id, 920-54 (discussing the specific details of the alleged scheme). The

Government contends that because of the alleged scheme, numerous insurance companies

 

 

 
“suffered substantial losses,” and one insurance company, based in Dallas, Texas, was placed into
liquidation. See id Ff] 12-15, 55-57. Based on these allegations, the Government charged McGraw
and Scherr under: (1) 18 U.S.C. § 371 with a conspiracy to commit crimes by or affecting persons
engaged in the business of insurance in Count One; (2) 18 U.S.C. § 1349 with a conspiracy to
commit wire fraud affecting a financial institution in Count Two; and (3) 18 U.S.C. § 1342 with
wire fraud affecting a financial institution in Counts Three to Seven,

Thereafter, McGraw filed the present Motion to Transfer Venue, requesting that the case
against him be transferred to his state of residence—New York. See generally Mot. to Transfer.
The Government opposed this Motion, arguing that the transfer “would result in a de facto
severance” as to Scherr and inconvenience the parties and witnesses by requiring them to
participate in “[d]uplicative [t]rials.” Gov’t’s Mem. in Opp. to Def.’s Mot. to Transfer (“Opp.”) 7.
Since then, Scherr entered into a plea agreement with the Government on January 6, 2020, and
pleaded guilty to Counts One and Two of the Indictment before the United States Magistrate Judge
on January 23, 2020. See ECF Nos. 46, 50.

Il. ANALYSIS

The Federal Rules of Criminal Procedure provide that “[u]pon the defendant’s motion, the
court may transfer the proceeding, or one or more counts, against that defendant to another district
for the convenience of the parties, any victim, and the witnesses, and in the interest of justice.”
Fep. R. CRIM, P. 21(b). “Application of Rule 21(b) is left to the trial court’s discretion.” United
States v. Bays, Crim. A. No. 3:13-CV-357-B, 2014 WL 12691742, at *4 (N.D. Tex. Apr. 8, 2014)
(citations omitted). In deciding a Rule 21(b) motion, the Court should consider:

(1) location [or residence] of... defendant; (2) location of possible witnesses,

(3) location of events likely to be in issue; (4) location of documents and records

likely to be involved; (5) disruption of defendant's business unless the case is
transferred; (6) expense to the parties; (7) location of counsel; (8) relative
accessibility of place of trial; (9) docket condition of each district or division
involved; and (10) any other special elements which might affect the transfer,

Platt v. Minn. Mining & Mfg. Co., 376 US. 240, 243-44 (1964) (quoting Minn. Mining & Mfe.
Co. v. Platt, 314 F.2d 369, 376-77 (7th Cir. 1963) (Hasting, C.J., dissenting)); see also United
States v. Ubak-Offiong, 364 F. App’x 859, 862-63 (Sth Cir. 2010). “The burden is on the defendant
to show that transfer would serve the purpose of the rule.” United States v. Patel, CASE NO.
4:18CR127, 2018 WL 6274034, at *2 (E.D. Tex. Nov. 14, 2018) (citation omitted).

Here, these factors weigh heavily in favor of transfer. The parties agree that McGraw
resides in New York and that the Southern District of New York is a more convenient forum for
him. See Mem. of Law in Supp. of Def.’s Mot. to Transfer (‘Mem. in Supp.”) 4; Opp. 11.
Although witnesses appear to reside in various states, McGraw identified approximately twenty
potential witnesses “residing or working in or near the Southern District of New York.” Mem. in
Supp. 5-9; Opp. 11-13 (explaining that “many of the Government’s prospective witnesses reside
in... Delaware, Minnesota, Illinois, South Carolina, and Florida”). Given the location of
McGraw’s anticipated witnesses and the fact that his counsel is also located in New York,
continued litigation in the Northern District of Texas would result in a far greater expense for
McGraw than litigation in New York. See Mem. in Supp. 11-14. Moreover, while some pertinent
conduct did occur in the Northern District of Texas, the Indictment charges McGraw with
operating from the New York offices of Southport, see Indictment 4] 5, 18, and many “salient
documents and records... were confiscated from” the New York office.! See Mem. in Supp. 10.
Thus, the “nerve center” of the “alleged criminal activity” appears to be located in New York. See

Bays, 2014 WL 12691742, at *6. Accordingly, the Court finds that the location of McGraw’s

 

' The fact that other electronically-stored data may be located in other states is of little significant to the Court’s
analysis, because “electronically-stored documents... can be easily transferred or made available in any location.”
United States v. Patel, No, 4:18CR127, 2018 WL 6274034, at *3 (E.D. Tex. Nov. 14, 2018) (citations omitted).

3

 
residence, McGraw’s counsel, possible witnesses, pertinent events, and pertinent documents, as
well as the comparative expense of litigating in the Northern District of Texas, weigh in favor of
transferring this action to the Southern District of New York. See United States v. Morris, 176 F.
Supp. 2d 668, 673 (N.D. Tex. 2001) (transferring the case “[b]ecause of the location of [the
defendant’s] residence, the location of the events alleged in the indictment, the location of the
witnesses, and the expense to both sides, particularly to the [djefendant”).

The Government’s argument to the contrary is rendered moot by Scherr’s guilty plea. See
ECF Nos. 46, 50. The gravamen of the Government’s Opposition is that: (1) the transfer would
result in “[dJuplicative [t]rials” and “a de facto severance” as to Co-Defendant, Scherr, see
Opp. 7-11, 16-17; (2) any convenience obtained by transferring the action is outweighed by “the
inconvenience that a second trial would impose on all other interested parties,” id. at 11 (emphasis
added}; (3)“some, if not all, of the[]| witnesses at a prospective trial in New
York...would...also be called to testify at Scherr’s trial in” Texas, id, at 12; and (4) the
Government ‘would have to travel to both Dallas and New York in order to try essentially the
same case against both Scherr and McGraw,” id. at 15. Now that Scherr pleaded guilty, however,
a transfer of McGraw’s case would not result “in a de facto severance” and “duplicative trials.”
Rather, only McGraw’s case is proceeding to trial. Thus, the interest in avoiding duplicitous
litigation does not weigh against transfer in this case. Compare Bays, 2014 WL 12691742, at *8
(denying motion to transfer where the transfer would result in multiple trials in different venues).
Consequently, the Court finds that McGraw has clearly met his burden of showing that a transfer

would serve the purposes set forth in Rule 21(b).

 
HE. CONCLUSION

For the reasons discussed above, the Court grants McGraw’s Motion to Transfer Venue
and transfers the above-captioned action to the Southern District of New York.
SO ORDERED.

SIGNED January 24, 2020.

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE
